Case 1:17-cv-23033-RNS Document 111 Entered on FLSD Docket 11/08/2019 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   Lila Wilson and others, Plaintiffs,   )
                                         )
   v.                                    )
                                           Civil Action No. 17-23033-Civ-Scola
                                         )
   Volkswagen Group of America, Inc.     )
   and Volkswagen AG, Defendants.        )
   Order Granting the Parties’ Joint Motion to Modify Deadlines Concerning
                    the Proposed Class Action Settlement
        This matter, having come before the Court upon the Parties’ joint motion
  to modify deadlines, and the Court, having reviewed the motion and being
  otherwise advised in the premises, grants the motion (ECF No. 110).
        The deadlines established in this Court’s prior order preliminarily
  approving the settlement and certifying the class (ECF No. 109) are modified as
  follows:
             (i)   Plaintiffs must file their Motion for Final Approval of the
                   Settlement and Incorporated Memorandum of Law, and
                   Class Counsel shall file their Fee and Expense Application
                   and request for service awards for Plaintiffs, no later than
                   December 4, 2019;
             (ii)  If Defendants choose to file a memorandum of law in
                   support of final approval of the Settlement, they also must
                   do so no later than December 4, 2019.
             (iii) Class Members must file any objections to the Settlement,
                   the Motion for Final Approval of the Settlement, Class
                   Counsel’s Fee and Expense Application and/or the request
                   for service awards no later than December 30, 2019, and
                   such objections must be received by the Court no later than
                   December 30, 2019 to be considered by the Court;
             (v)   Class Members must submit requests for exclusion from the
                   Settlement no later than December 30, 2019;
             (vi)  The Claim Administrator must file with the Court, no later
                   than January 13, 2020, (a) a list of those persons or entities
                   who or which have opted out or excluded themselves from
                   the Settlement; and (b) the details outlining the scope,
                   method and results of the notice program;
             (vii) Plaintiffs and Class Counsel shall file their responses to
                   timely filed objections to the Settlement and Fee and
                   Expense Application no later than January 13, 2020;
Case 1:17-cv-23033-RNS Document 111 Entered on FLSD Docket 11/08/2019 Page 2 of 2



             (viii) If Defendants choose to file a response to timely filed
                    objections to the Settlement, they shall do so no later than
                    January 13, 2020.
  The Court directs the Clerk to reset the fairness hearing previously set for
  December 9, 2019, at 8:30 am, to January 27, 2020 at 8:30 a.m., at the United
  States Courthouse, Wilkie D. Ferguson, Jr. Building, Courtroom 12-3, 400 North
  Miami Avenue, Miami, Florida 33128.
        Done and ordered in Chambers at Miami, Florida, on November 8, 2019.




                                             Robert N. Scola, Jr.
                                             United States District Judge




                                         2
